IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                IN AND FOR NEW CASTLE COUNTY


STATE OF DELAWARE,                             )
                                               )
            Plaintiff,                         )
       v.                                      )
                                               )
VICTOR GRANTHAM,                               )   Cr. ID. No. 0808016406
                                               )
              Defendant.                       )
                                               )

                              Submitted: October 20, 2014
                              Decided: December 5, 2014

Upon Commissioner’s Report and Recommendation That Defendant’s Motion for
          Postconviction Relief Should be Summarily Dismissed

                                     ADOPTED

                                       ORDER

      This 5th day of December, 2014, the Court has considered the

Commissioner’s       Report    and   Recommendation,    Defendant’s   Motion   for

Postconviction Relief, and the relevant proceedings below.

      On August 20, 2014, Defendant Victor Grantham filed this pro se motion for

postconviction relief. The motion was referred to a Superior Court Commissioner

in accordance with 10 Del. C. § 512(b) and Superior Court Criminal Rule 62 for

proposed findings of fact and conclusions of law. The Commissioner issued the




                                           1
Report and Recommendation on October 10, 2014.                  The Commissioner

recommended that Defendant’s Motion for Postconviction Relief be denied.

         “Within ten days after filing of a Commissioner’s proposed findings of fact

and recommendations . . . any party may serve and file written objections.” 1

Neither party has filed written objections to the Commissioner’s Report and

Recommendation.

         The Court holds that the Commissioner’s Report and Recommendation

dated October 10, 2014, should be adopted for the reasons set forth therein. The

Commissioner’s findings are not clearly erroneous, are not contrary to law, and are

not an abuse of discretion.2

         THEREFORE, after careful and de novo review of the record in this action,

the Court hereby adopts the Commissioner’s Report and Recommendation in its

entirety. Defendant’s Motion for Postconviction Relief is hereby DENIED.

         IT IS SO ORDERED.



                                        /s/__Mary M. Johnston_________
                                        The Honorable Mary M. Johnston




1
    Super. Ct. Crim. R. 62(a)(5)(ii).
2
    Super. Ct. Crim. R. 62(a)(4)(iv).

                                          2